Citation Nr: 0905110	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What rating is warranted for residuals of a left inguinal 
hernia repair since January 21, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the claim 
of entitlement to service connection for residuals of a left 
inguinal hernia repair, and assigned a noncompensable rating.


FINDING OF FACT

Since January 21, 2004, the veteran's residuals of a left 
inguinal hernia repair have been postoperative, readily 
reducible, and well-supported by a belt.


CONCLUSION OF LAW

Since January 21, 2004, a 10 percent rating, but no higher, 
is warranted for residuals of a left inguinal hernia repair.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. § 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of his 
discharge or release if the application therefore is received 
within one year from such date of discharge or release.  38 
U.S.C.A. § 5110(b)(1).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Under Diagnostic Code 7338, an inguinal hernia that is small, 
reducible, or without true hernia protrusion; or, not 
operated, but remediable, is granted a noncompensable rating.  
An inguinal hernia that is postoperative recurrent, readily 
reducible, and well-supported by a truss or belt warrants a 
10 percent rating.  A 30 percent rating is warranted when the 
hernia is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  38 C.F.R. § 4.114.

The veteran is currently rated at a noncompensable rating.  
He argues that his symptoms warrant a compensable rating 
under the Diagnostic Code.  The Board agrees.

The veteran was originally diagnosed with left inguinal 
hernia in January 1966.  In May 1966, he underwent a 
varicocelectomy.  Since this time, the record shows that the 
veteran has a thickening in the wall in his left scrotum with 
unknown etiology, but no diagnosable hernia.  See April 2004 
VA examination noting no recurrence of hernia, but evidence 
of right inguinal nerve neuropathy; October 2004 ultrasound 
findings revealing an abnormally thickened left scrotal wall, 
of uncertain etiology; November 2004 progress note showing 
that no hernias were appreciated; December 2004 VA general 
surgery follow-up report noting that no hernia was 
appreciated on exam; and a September 2005 ultrasound noting 
that the left scrotal wall again appeared abnormally 
thickened.  

In August 2004, a truss was prescribed in light of the 
appellant's complaints of pain.   

At a November 2005 VA examination, the physician did not 
detect hernia scars.  There was no pain or tenderness upon 
palpation.  There was no direct or indirect recurrence of 
hernia.  The left scrotal sac appeared normal without 
evidence of hydrocele or any tenderness.  The veteran was 
diagnosed with left inguinal hernia repair apparently without 
incidence at that time.

While the record shows that the veteran currently does not 
have a hernia, he does have recurrent left scrotal pain and 
swelling.  See May 2004 discharge instructions (diagnosis of 
scrotal swelling); October 2004 progress notes (complaints of 
recurrent left groin and scrotal pain and swelling since 
August 2004).  In August 2004, the veteran was prescribed a 
support device.  See August 2004 letter; August 2004 
prosthetic request.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Gilbert, 1 
Vet. App. at 54.

While the veteran does not have a recurrent inguinal hernia, 
he clearly has residuals of unknown etiology relating to his 
in-service complaints.  These residuals have caused swelling 
and pain, and require a belt to alleviate discomfort.  
Therefore, the Board finds that the veteran is entitled to a 
compensable rating of 10 percent.  The veteran's disability, 
however, does not warrant a higher rating because he does not 
have a diagnosis of a small, recurrent hernia that is not 
readily reducible.  38 C.F.R. § 4.114.

In reaching this decision on this claim, the Board considered 
and applied the doctrine of reasonable doubt, as the 
preponderance of the evidence is in favor of the veteran's 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 10 percent rating, but no higher, for residuals of a left 
inguinal hernia repair is granted from January 21, 2004, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


